Exhibit 10.1

RETENTION AGREEMENT

This RETENTION AGREEMENT (this “Agreement”) is made and entered into as of the
20th day of December, 2012 (the “Effective Date”) by and among BioMimetic
Therapeutics, Inc. (the “Company”), Wright Medical Group, Inc., a Delaware
corporation (the “Parent”) and Dr. Samuel E. Lynch (the “Executive” and, with
the Company and the Parent, the “Parties”).

WHEREAS, the Company has entered into a merger agreement dated November 19, 2012
by and among the Parent, Achilles Merger Subsidiary, Inc., a Delaware
corporation and a direct wholly owned subsidiary of the Parent, Achilles
Acquisition Subsidiary LLC, a Delaware limited liability company and a direct
wholly owned subsidiary of Parent, and the Company (as amended from time to
time, the “Merger Agreement”); and

WHEREAS, the Company desires to retain the Executive in the Executive’s current
position and the Executive desires to remain so employed from the Effective Date
through and following the Closing Date (as such term is defined in the Merger
Agreement); and

WHEREAS, the Parties desire to set forth in this Agreement the terms and
conditions under which the Executive will be eligible to receive certain
payments in connection with his continued employment with the Company through
and following the Closing Date.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
Parties hereby agree as follows:

1. Special Bonus. Subject to Sections 9 and 15 and the other terms and
conditions of this Agreement, the Executive will be entitled to receive,
immediately upon the date the Release (as defined below) is effective and
irrevocable, a Special Bonus for his prior work related to the ongoing FDA
review process of the Augment Bone Graft PMA in an amount equal to $1,250,000
(the “Special Bonus”), payable in a single lump sum.

2. Vacation Payment. Subject to Sections 9 and 15 and the other terms and
conditions of this Agreement, the Executive shall be paid, immediately upon the
date the Release is effective and irrevocable, an amount equal to $160,275,
which represents the Executive’s excess accrued but unused vacation as of
December 21, 2012, payable in a single lump sum. The Parties hereto acknowledge
that the Company has had a practice of paying out accrued but unused vacation
upon an employee’s termination of employment, but that such amounts generally
have been limited to four times the annual number of vacation days. Therefore,
the Executive retains the right to a payment of up to $236,845 for 140 days of
accrued vacation as of the Effective Date. Any accrued but unused vacation as of
the date the Executive’s employment with the Company terminates will be payable
upon the Executive’s termination of employment. For the avoidance of doubt, the
Executive will have no right to accrue vacation in excess of 140 days following
the Effective Date.

 

1



--------------------------------------------------------------------------------

3. 2012 Bonus. The Executive is entitled to receive, and such amount shall be
paid within 10 days following the Effective Date, a lump sum payment equal to
$261,632, which represents the Executive’s bonus for the Company’s taxable year
ending December 31, 2012. The Company shall have no further payment obligation
in respect of the Executive’s 2012 bonus following payment of this amount.

4. Transaction Bonus. Subject to Sections 10, 13 and 15 and the other terms and
conditions of this Agreement, the Executive will be entitled to an amount equal
to $1,121,280, which is the product of (i) 1.5 multiplied by (ii) the sum of
(A) one year of the Executive’s annual 2013 base salary of $485,888, plus
(B) the Executive’s 2012 annual bonus (such amount, the “Transaction Bonus”),
upon termination of employment, provided the consummation of the transactions
contemplated by the Merger Agreement has occurred and the Executive remains
continuously employed by the Company (except by reason of a No-Fault
Termination, as defined below) from the date hereof through the earlier of
(y) the thirtieth (30th) day following the date the Food and Drug Administration
approves the Company’s pending PMA # 100006 (“FDA Approval”) or (z) the one-year
anniversary of the Closing Date (the “Pre-FDA Approval Employment Period”).
Subject to the consummation of the transactions contemplated by the Merger
Agreement, the Transaction Bonus shall be paid to the Executive in a single lump
sum following the termination of the Executive’s employment (i) for any reason
after the Pre-FDA Approval Employment Period or (ii) in a No-Fault Termination,
as defined below, during the Pre-FDA Approval Employment Period. The Transaction
Bonus shall be paid to the Executive on the thirty-first (31st) day following
the date his employment with the Company terminates, subject to any delay
necessary to comply with Section 409A (as defined below), as provided under
Section 15.

5. Non-Compete Payment. Subject to Sections 10, 13 and 15 and the other terms
and conditions of this Agreement, the Executive will be entitled to receive an
amount equal to $647,520 (such amount, the “Non-Compete Payment”) upon
termination of employment, provided the consummation of the transactions
contemplated by the Merger Agreement has occurred and the Executive remains
continuously employed by the Company (except by reason of a No-Fault
Termination, as defined below) from the date hereof through the earlier of the
thirtieth (30th) day following the FDA Approval or the Pre-FDA Approval
Employment Period. The Executive’s right to receive the Non-Compete Payment is
subject to the Executive continuing to comply with the provisions of Section 8
of the employment agreement by and between the Executive and the Company dated
July 17, 2009, as amended through the date hereof (the “Employment Agreement”),
pursuant to which the Executive agrees not to engage in certain activities in
competition with the business of the Company and not to solicit any of the
Company’s customers or employees for the period of twelve months following the
Executive’s termination of employment with the Company. Subject to the
consummation of the transactions contemplated by the Merger Agreement, the
Non-Compete Payment shall be paid to the Executive in a single lump sum
following the termination of the Executive’s employment (i) for any reason after
the Pre-FDA Approval Employment Period or (ii) in a No-Fault

 

2



--------------------------------------------------------------------------------

Termination, as defined below, during the Pre-FDA Approval Employment Period.
The Non-Compete Payment shall be paid to the Executive on the thirty-first
(31st) day following the date his employment with the Company terminates,
subject to any delay necessary to comply with Section 409A, as provided under
Section 15.

6. No-Fault Termination. For purposes of this Agreement, “No-Fault Termination”
means a termination by reason of the Executive’s death, a termination by reason
of the Executive becoming disabled (determined in accordance with Sections 5(a)
and 5(c) of the Employment Agreement), a termination by the Company other than a
Termination for Cause (as defined in the Employment Agreement), a resignation by
the Executive for Good Reason (as defined in the Employment Agreement), or the
resignation by the Executive after the Company elects not to renew the
Executive’s Employment Agreement. The Parties hereto agree that during the
Pre-FDA Approval Employment Period, the diminution in the authority of the
supervisor to whom the Executive reports by reason that he will be reporting to
a corporate officer of the Parent and not directly to the board of directors of
a public company as a result of the consummation of the transactions
contemplated in the Merger Agreement shall not constitute No-Fault Termination.

7. Reimbursement for Certain Executive Expenses. Subject to Sections 10, 13 and
15 and the other terms and conditions of this Agreement:

(a) For a period of twelve months following the date of the Executive’s
termination of employment with the Company, the Company shall reimburse the
Executive for reasonable expenditures by the Executive for tax and financial
advisory services up to a maximum of $5,000 in the aggregate.

(b) If the Executive timely elects continuation coverage pursuant to
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
within the time period prescribed pursuant to COBRA for the Executive and
Executive’s eligible dependents, the Company shall reimburse the Executive for
the Executive’s group medical insurance premiums for himself and his eligible
dependents to continue coverage pursuant to COBRA (at the coverage levels in
effect immediately prior to the Executive’s termination) until the earliest of
(A) the expiration of a period of eighteen (18) months from the date of
termination, (B) the date upon which the Executive and/or the Executive’s
eligible dependents become covered under a new employer’s group health plans or
another group health plan, or (C) the Executive and/or the Executive’s eligible
dependents otherwise ceasing to be eligible for COBRA coverage. The
reimbursements will be made by the Company to the Executive consistent with the
practices and procedures set forth in the Company’s normal expense reimbursement
policy (even if such expenses are not otherwise reimbursable under such policy),
provided that in no instance will the reimbursements be made before the
effective date of the Supplemental Release (as defined below).

 

3



--------------------------------------------------------------------------------

8. Waiver of Prior Rights. Nothing in this Agreement shall alter, amend or
cancel any rights provided to the Executive in his Employment Agreement, except
as specifically noted in (a) and (b) below:

(a) The Executive acknowledges that Section 4 of this Agreement supersedes
Section 7 and the first two sentences of Section 10(a) of the Employment
Agreement, and the Executive relinquishes any and all right to payments or
benefits set forth in Section 7 and the first two sentences of Section 10(a) of
the Employment Agreement, subject in either case to the consummation of the
transactions contemplated in the Merger Agreement on the Closing Date.

(b) The Executive acknowledges that Section 5 of this Agreement supersedes the
last sentence of Section 10(a) of the Employment Agreement, and the Executive
relinquishes any and all right to payments or benefits set forth in the last
sentence of Section 10(a) of the Employment Agreement, subject in either case to
the consummation of the transactions contemplated in the Merger Agreement on the
Closing Date.

9. Release of Claims. The receipt of the payment set forth in Section 1 of this
Agreement and the receipt of the $160,275 payment set forth in Section 2 of this
Agreement are subject to the Executive signing and not revoking a release of
claims with the Company and Parent (the “Release”) in the form attached hereto
as Exhibit A, which is expect to be executed contemporaneously with this
Agreement and become effective and irrevocable no later than the tenth
(10th) day following the date this Agreement is executed by the Executive (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, other than through no fault of the Executive, the
Executive will forfeit any right to unpaid payments set forth in Section 1 of
this Agreement and the receipt of the $160,275 payment set forth in Section 2 of
this Agreement. In no event will the Executive have the right to receive the
payments set forth in Sections 1 and 2 (to the extent of the $160,275 with
respect to Section 2) until the Release actually becomes effective and
irrevocable. The Parties hereto agree and intend that the payments set forth in
Sections 1 and 2 (to the extent of the $160,275 with respect to Section 2) of
this Agreement are to be made on or before December 31, 2012.

10. Supplemental Release of Claims. The receipt of the payments pursuant to
Sections 4, 5, and 7 of this Agreement is subject to the Executive signing and
not revoking a release of claims with the Company and Parent (the “Supplemental
Release”) in the form attached hereto as Exhibit A, which must become effective
and irrevocable no later than the thirtieth (30th) day following Executive’s
termination of employment (the “Supplemental Release Deadline”). If the
Supplemental Release does not become effective and irrevocable by the
Supplemental Release Deadline, other than through no fault of the Executive,
Executive will forfeit any right to the payments pursuant to Sections 4, 5, and
7 of this Agreement. In no event will the Executive have the right to receive or
retain, as applicable, the payments pursuant to Sections 4, 5, and 7 of this
Agreement until the Supplemental Release actually becomes effective and
irrevocable.

 

4



--------------------------------------------------------------------------------

11. Tax Acknowledgements. The Parties acknowledges they will cooperate and use
reasonable best efforts to determine the tax consequences of the payments and
other consideration provided to the Executive under the terms of this Agreement;
provided, however, that no Party makes any specific representations or
warranties with respect to the specific tax treatment of any payments hereunder.
The Executive agrees and understands that he is responsible for payment of any
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company or Parent. The Executive further agrees to
fully cooperate with the Company and Parent to defend any claims, demands,
deficiencies, penalties, interest, assessments, executions, judgments, or
recoveries by any government agency against the Company or Parent for any
amounts claimed due on account of the failure to withhold on any payments
provided herein, or the Executive’s delayed payment of any federal or state
taxes. Unless such claims involve acts of fraud on the part of the Executive,
the Executive will not bear responsibility for any fines, damages, penalties, or
interest sustained by the Company or Parent by reason of any such claims,
including, without limitation, attorneys’ and/or accountants’ fees and costs.
For the avoidance of doubt, the preceding sentence will not affect the
Executive’s right to reimbursement for his tax and financial advisory services
following his termination of employment in accordance with Section 7(a) of this
Agreement.

12. Withholdings. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

13. Best Payments Provision. If at any time it is determined that payment of any
or all amounts provided for under this Agreement (the “Benefits”), together with
any other payments and benefits payable to or for the benefit of the Executive
in connection with the transactions contemplated by the Merger Agreement
(together with the Benefits, the “Total Benefits”), would subject the Executive
to an excise tax under Code Section 4999, and that a reduction in the amount of
the unpaid Benefits would result in the amount of the Total Benefits, net of all
federal, state and local income taxes on the Total Benefits and any taxes on the
Total Benefits under Code Section 4999 (such amount, the “Net After-Tax
Receipts”), being equal to or greater than the Net After-Tax Receipts that would
result from payment of the unpaid Benefits without reduction, then the aggregate
amount of any unpaid Benefits shall be reduced to the smallest amount that
results in the Net After-Tax Receipts being equal to or greater than the Net
After-Tax Receipts that would result if the unpaid Benefits were reduced to any
other amount. Any such reduction shall be implemented in the following order:
first, by reducing all cash payments, which shall occur in reverse chronological
order such that the cash payment owed on the latest date following the Closing
Date will be the first cash payment to be reduced; second, cancellation of
accelerated vesting of equity awards, which shall occur in the reverse order of
the date of grant for such awards (i.e., the vesting of the most recently
granted stock award will be reduced first); and third, by reducing all other
benefits, if any, paid to the Executive, which shall occur in reverse
chronological order such that the benefit owed on the latest date following the
Closing Date will be the first benefit to be reduced. If two or more equity
awards or stock options are granted on the same date, each award or stock option
will be reduced on a pro-rata basis. All determinations under this Section 13
shall be made by a qualified independent third party selected by Parent and
acceptable to the Parties.

 

5



--------------------------------------------------------------------------------

14. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Company shall hereafter effect a
reorganization, or consolidate with, or merge into, any other Person (including
pursuant to the Merger Agreement) or transfer all or substantially all of its
properties, stock, or assets to any other Person. For purposes of this
Section 14, the term “Person” means an individual, a corporation, an
association, a partnership, an estate, a trust and any other entity or
organization and includes all persons and entities directly or indirectly
controlling, controlled by or under common control with the Company, where
control may be by management authority, equity interest, contract, debt or other
financing. This Agreement shall inure to the benefit of and be binding upon the
Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

15. Section 409A Provisions. This Agreement and any payments or benefits
provided pursuant hereto are intended to avoid the imposition of additional
taxes under Section 409A and the Agreement shall be interpreted, to the extent
possible, in such manner. Further, the Parties acknowledge and agree that the
form and timing of the payments and benefits to be provided pursuant to this
Agreement are intended to comply with Section 409A or to be exempt therefrom by
reason of complying with one or more exceptions to the requirements of
Section 409A. Notwithstanding the foregoing or any other provision of this
Agreement to contrary, the following provisions shall apply with respect to any
payment hereunder that is subject to Section 409A of the Code and the
regulations and guidance promulgated thereunder (“Section 409A”):

(a) To the extent that any payment is due under this Agreement in connection
with the termination of employment of the Executive, if the Company determines
(A) that on the date the Executive’s employment with the Company terminates or
at such other time that the Company determines to be relevant, the Executive is
a “specified employee” (as such term is defined under Treasury Regulation
1.409A-1(i)(1)) of the Company and (B) that any payments to be provided to the
Executive pursuant to this Agreement are or may become subject to the additional
tax under Section 409A(a)(1)(B) or any other taxes or penalties imposed under
Section 409A if provided at the time otherwise required under this Agreement,
then such payments shall be delayed until the date that is six months after the
date of the Executive’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) with the Company, or such shorter period that,
as determined by the Company, is sufficient to avoid the imposition of taxes
under Section 409A. For the avoidance of doubt, it is anticipated that payments
qualifying for the exemption from application of Section 409A pursuant to
Treasury Regulation 1.409A-1(b)(4) or otherwise will be made during this
six-month period, if applicable. Any payments delayed pursuant to this
Section 15(a) shall be made in a lump sum on the first business

 

6



--------------------------------------------------------------------------------

day of the seventh month following the Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)), or such earlier
date that, as determined by the Company, is sufficient to avoid the imposition
of any additional taxes under Section 409A.

(b) For purposes of Section 409A, (i) each payment made under this Agreement
shall be treated as a separate payment; (ii) the Executive may not, directly or
indirectly, designate the calendar year of payment; (iii) no acceleration of the
time and form of payment of any nonqualified deferred compensation to the
Executive or any portion thereof, shall be permitted; (iv) the amount of
expenses eligible for reimbursement and the provision of in-kind benefits during
any calendar year shall not affect the amount of expenses eligible for
reimbursement or the provision of in-kind benefits in any other calendar year;
(v) the reimbursement of an eligible expense shall be made on or before
December 31 of the calendar year following the calendar year in which the
expense was incurred; and (vi) the right to reimbursement or right to in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

(c) Any payment that is subject to Section 409A, to be made after any required
action by the Executive within any specified period in which such period begins
in one taxable year of the Executive and ends in a second taxable year of
Executive, will be made in the second taxable year.

(d) The payment (or commencement of a series of payments) hereunder of any
nonqualified deferred compensation (within the meaning of Section 409A) that is
payable upon a termination of employment shall be delayed until such time as the
Executive has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of the Executive’s termination of employment
hereunder) shall be paid (or commence to be paid) to Executive in accordance
with this Agreement, but as if the Executive had undergone such termination of
employment (under the same circumstances) on the date of his ultimate
“separation from service.”

16. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

17. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

7



--------------------------------------------------------------------------------

18. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service for next
day or next business day delivery or deposited in the United States mail,
postage prepaid, registered or certified, and addressed to the Executive at his
last known address on the books of the Company or, in the case of the Company or
the Parent, at their principal places of business, attention of the board of
directors, or to such other address as any Party may specify by notice to the
others actually received.

19. Entire Agreement. This Agreement, together with the Employment Agreement
(except to the extent otherwise expressly superseded pursuant to Section 8 of
this Agreement), constitute the entire agreement between the Parties with
respect to the subject matter herein and supersedes and terminates all prior
communications, agreements and understandings, written or oral, with respect to
any payments payable pursuant to this Agreement. Except as specifically amended
hereby, the terms and conditions of the Executive’s Employment Agreement shall
remain in full and effect.

20. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Company’s board of directors.

21. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

23. Governing Law. This contract shall be construed and enforced under, and be
governed in all respects by the laws of, the State of Delaware, without regard
to the conflict of laws principles thereof.

[The remainder of this page has been left blank intentionally]

 

8



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the Executive, the Company, by its duly
authorized representative, and Parent, by its duly authorized representative,
have executed this Agreement, as a sealed instrument as of the Effective Date.

 

EXECUTIVE

 

/s/ Samuel E. Lynch

     

BIOMIMETIC THERAPEUTICS, INC.

 

/s/ Larry W. Papasan

Samuel E. Lynch       By: Larry W. Papasan      

Title: Chairman of Board

 

     

WRIGHT MEDICAL GROUP, INC.

 

/s/ Timothy E. Davis, Jr.

      By: Timothy E. Davis, Jr.       Title: Authorized Officer

 

9



--------------------------------------------------------------------------------

SUMMARY OF PAYMENTS

 

Payment

  

Amount

    

Date of Payment

2012 Annual Bonus Total    $ 261,632.00      

Within ten calendar days of

Effective Date

Special Bonus    $ 1,250,000.00      

Upon the date the Release is

effective and irrevocable

Accrued Vacation    $ 160,275.00      

Upon the date the Release is

effective and irrevocable

Sub-Total    $ 1,671,907.00       Transaction Bonus    $ 1,121,280.00      

On the 31st day after termination of

employment(subject to

Supplemental Release)

Non-Compete/Non-Solicit Payment    $ 647,520.00      

On the 31st day after termination of

employment(subject to

Supplemental Release)

Accrued Vacation     


$

Up to


236,845

  


  

  

Within ten calendar days after

termination of employment

Sub-Total     


$

Up to


2,005,645.00

  


  

   Grand Total     


$

Up to


3,677,552.00

  


  

  

 

10



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

This General Release Agreement (this “Agreement”), is by and among BioMimetic
Therapeutics, Inc. (the “Company”), Wright Medical Group, Inc., a Delaware
corporation (the “Parent”) and Dr. Samuel E. Lynch (the “Executive” and, with
the Company and the Parent, the “Parties”).

The Executive, on behalf of the Executive and the Executive’s heirs, executors,
administrators, successors and assigns, whether herein named or referred to or
not, does hereby release, discharge, and acquit and by these presents does
hereby release, acquit, and forever discharge the Parent, the Company, their
parent(s), successors and assigns, their agents, servants, and employees, its
subsidiaries, divisions, subdivisions, and affiliates (collectively, the
“Releasees”), of and from any and all past, present, and future claims,
counterclaims, demands, actions, causes of action, liabilities, damages, costs,
loss of services, expenses, compensation, third-party actions, suits at law or
in equity, of every nature and description, whether known or unknown, suspected
or unsuspected, foreseen, or unforeseen, real or imaginary, actual or potential,
and whether arising at law or in equity, under the common law, state or federal
law, or any other law, or otherwise, arising out of or relating to the
Executive’s employment with the Releasees (hereinafter collectively referred to
as “claims”). It is the intention of the parties hereto to affect a full and
final general release of all such claims. It is expressly understood and agreed
that this Agreement is intended to cover, and does cover, not only all now known
injuries, losses, and damages, but any future injuries, losses, and damages not
now known or anticipated, but which may later develop or be discovered,
including all the effects and consequences thereof. The Executive is not
releasing and “claims” shall not include any rights or claims the Executive has
(1) pursuant to his Retention Agreement entered into between the Parties or
Employment Agreement entered into between the Company and Executive, or any
equity award granted to the Executive by the Company; (2) to be indemnified and
advanced expenses in accordance with applicable law, or the Company’s corporate
documents or to be covered under any applicable directors’ and officers’
liability insurance policies; (3) with respect to any rights which have accrued
or become vested as of the date of this Release, including any rights to any
outstanding equity awards; and (4) with respect to any claims which arise after
the date this Release is executed by the Executive.

The Executive does hereby declare that the Executive does understand, covenant,
and agree that the Executive will not make any claims or demands, or file any
legal proceedings against the Releasees or join any of the Releasees as a party
with respect to any claims released by the Executive herein nor shall the
Executive proceed against any other party, person, firm, or corporation on the
claims released above except as is necessary to enforce the terms and conditions
of this Agreement, the Retention Agreement, and the Employment Agreement. The
Executive further declares that he is voluntarily forfeiting any right to
recover or receive compensation in any form resulting from a legal action or
demand against the Releasees by any other person or persons with respect to the
claims released by the Executive herein.



--------------------------------------------------------------------------------

THE FILING OF ANY CLAIM, DEMAND OR ANY AND ALL OTHER LEGAL PROCEEDINGS BY THE
EXECUTIVE AGAINST THE RELEASEES WITH RESPECT TO CLAIMS RELEASED BY THE EXECUTIVE
HEREIN SHALL BE DEEMED TO BE A MATERIAL BREACH OF THE TERMS OF THIS AGREEMENT.
SUCH BREACH SHALL IMMEDIATELY TERMINATE COMPANY’S DUTY TO PAY ANY FURTHER SUMS
TO EXECUTIVE. ADDITIONALLY, EXECUTIVE SHALL INDEMNIFY AND HOLD HARMLESS THE
COMPANY FROM ANY AND ALL JUDGMENTS, COSTS, EXPENSES, OR ATTORNEY FEES WHATSOEVER
ARISING ON ACCOUNT OF THE FILING OF ANY SUCH CLAIM, DEMAND, OR OTHER LEGAL
PROCEEDINGS BY THE EXECUTIVE WITHIN RESPECT TO THE CLAIMS HE HAS RELEASED
HEREIN.

And the Parties hereby declare, understand, covenant, and agree that the terms
of the Retention Agreement, and the payments and benefits stated therein, are
the sole consideration for this Release Agreement and that the Executive
voluntarily accepts said consideration for the purpose of making a full and
final compromise, adjustment, and settlement of all claims for injuries, losses,
and damages resulting, or to result, from the claims released by the Executive
herein. Executive further acknowledges and agrees that his right to the payments
and benefits under the Retention Agreement is further subject to the execution
and non-revocation of Appendix A within the timeframe set forth therein.

It is further understood and agreed that this is the full and complete
understanding of the parties, that it is the integrated memorial of their
agreement, and that there are no other written or oral understandings,
agreements, covenants, promises or arrangements, directly or indirectly
connected with this Agreement, that are not incorporated herein. The terms of
this Agreement are contractual and are not mere recitals.

Notwithstanding the foregoing, nothing in this Release shall release any party
from obligations resulting from the Retention Agreement and the Employment
Agreement nor prohibit any party from seeking the enforcement of the Retention
Agreement and the Employment Agreement.

Executive acknowledges that he has been advised to consult an attorney of his
own choosing (at his own expense) before signing this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties executed this Release as of the date it is
executed by all Parties.

AGREED AND ACCEPTED

 

EXECUTIVE

/s/ Samuel E. Lynch

Samuel E. Lynch Date:  

12/20/12

BIOMIMETIC THERAPEUTICS, INC.

/s/ Larry W. Papasan

By:   Larry W. Papasan Title:   Chairman of Board Date:  

12/20/12

WRIGHT MEDICAL GROUP, INC.

/s/ Timothy E. Davis, Jr.

By:   Timothy E. Davis, Jr. Title:   Authorized Officer Date:  

12/20/12



--------------------------------------------------------------------------------

APPENDIX A

ADEA RELEASE

In further consideration for the payments and benefits provided under the
Agreement between by and among BioMimetic Therapeutics, Inc. (the “Company”),
Wright Medical Group, Inc., a Delaware corporation (the “Parent”) and
Dr. Samuel E. Lynch (the “Executive”), Executive, for himself and Executive’s
heirs, executors, administrators, and assigns, hereby unconditionally releases
and forever discharges the Parent, Company and each of their stockholders,
predecessors, successors, assigns, agents, directors, officers, employees,
representatives, attorneys, divisions, subsidiaries, affiliates, and all persons
acting by, through, under, or in concert with any of them (collectively, the
“Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts, and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected arising out of or relating to his employment
with the Company or his termination of such employment, including, but not
limited to, rights under the Age Discrimination in Employment Act of 1967, as
amended from time to time, and other federal, state, or local laws prohibiting
discrimination, any claims the employee may have with regard to Executive’s
hiring, employment, and termination of employment, and any claims growing out of
any legal restrictions on the Company’s right to terminate its employees
(“Claim” or “Claims”), which Executive now has, owns or holds, or claims to have
owned or held, or which Executive at any time hereinafter may have owned or held
or claimed to have owned or held against the Releasees. Executive is not
releasing and “Claims” shall not include any rights or claims Executive has
(1) pursuant to the Employment Agreement among Executive and the Company, any
equity award granted to Executive by the Company, or the Retention Agreement
among the Parties; (2) to be indemnified and advanced expenses in accordance
with applicable law, or the Company’s corporate documents or to be covered under
any applicable directors’ and officers’ liability insurance policies; (3) with
respect to any rights which have accrued or become vested as of the date of this
Release, including any rights to any outstanding equity awards; and (4) with
respect to any Claims which arise after the date this Release is executed by
Executive.

To comply with the Older Workers Benefit Protection Act of 1990, as amended from
time to time, this Release has advised Executive of the legal requirements of
this Act and fully incorporates the legal requirements by reference into this
Agreement as follows:

 

  a. This Agreement is written in layman’s terms, and Executive understands and
comprehends its terms;

 

  b. Executive has been advised of Executive’s rights to consult an attorney to
review the Agreement;



--------------------------------------------------------------------------------

  c. Executive does not waive any rights or claims that may arise after the date
the Release is executed;

 

  d. Executive is receiving consideration beyond anything of value to which he
already is entitled;

 

  e. Executive has been given a reasonable period of time to consider this
Agreement (21 days).

The Executive enters into this Release with full knowledge of its contents and
enters into this Release voluntarily.

AGREED AND ACCEPTED

 

EXECUTIVE:   I acknowledge that I fully understand and agree that this Release
may be pleaded by Parent, the Company or any of their affiliates as a complete
defense to any claim released by me herein which hereafter may be asserted by me
or a claim released by me herein against Parent, the Company or any of their
affiliates for or on account of any matter or thing whatsoever arising out of
the employment relationship or my termination from active employment for which I
have released such claims herein.  

/s/ Samuel E. Lynch

  Samuel E. Lynch  

NOTE: EXECUTIVE IS HEREBY ADVISED OF HIS OR HER RIGHT TO RESCIND AND NULLIFY
THIS AGREEMENT, WHICH RIGHT MUST BE EXERCISED, IF AT ALL, WITHIN SEVEN (7) DAYS
OF THE DATE OF EXECUTIVE’S SIGNATURE. EXECUTIVE MUST REVOKE RELEASE BY LETTER TO
THE COMPANY’S GENERAL COUNSEL WITHIN SEVEN (7) DAYS. NO CONSIDERATION SHALL BE
CONVEYED UNTIL SUCH TIME PERIOD HAS EXPIRED.